—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered May 22, 1997, which denied petitioner landlord’s application pursuant to CPLR article 78 to annul respondent Loft Board’s determination that the subject apartment is subject to rent stabilization, and directed petitioner to issue the tenants of the apartment a rent-stabilized lease and to register the apartment with the State Division of Housing and Community Renewal, unanimously affirmed, without costs.
An owner of a legalized Interim Multiple Dwelling containing less than six residential units must offer Loft Law protected tenants rent-stabilized leases and register covered units with the State Division of Housing and Community Renewal (Matter of 91 Fifth Ave. Corp. v New York City Loft Bd., 249 AD2d 248). Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.